Legrand v Ganich (2014 NY Slip Op 07577)





Legrand v Ganich


2014 NY Slip Op 07577


Decided on November 6, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Clark, JJ.


13400 114121/10

[*1] Regine Legrand, Plaintiff-Respondent,
vGuilene Ganich, et al., Defendants-Appellants.


Paula Schwartz Frome, Garden City, for appellants.
Law Office of Frederic R. Abramson, New York (Frederic R. Abramson of counsel), for respondent.

Judgment, Supreme Court, New York County (Arthur F. Engoron, J.), entered April 22, 2013, against defendants in plaintiff's favor in the aggregate amount of $81,121.92, unanimously affirmed, without costs.
Following a nonjury trial, the court concluded that plaintiff made a loan to defendants rather than an equity investment in their business. This decision, which was based on the credibility of the witnesses, is entitled to deference, and could have been reached under a fair interpretation of the
evidence (see e.g. Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]; Matter of Metropolitan Transp. Auth., 86 AD3d 314, 320 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 6, 2014
CLERK